Citation Nr: 0802641	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  06-22 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for status post bipolar 
hemiarthroplasty of the left hip for a distal femoral neck 
fracture.

2.  Entitlement to service connection for degenerative 
changes of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1945 to 
November 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for status post 
bipolar hemiarthroplasty on the left for a distal femoral 
neck fracture and degenerative changes, left knee.  In 
December 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.

The issues have been re-characterized as separate issues as 
represented on the cover page.  Also, even though the RO 
separately adjudicated the veteran's service connection claim 
for broken blood vessels in the groin in June 2007, this 
claim is considered part and parcel to the left hip claim.

On January 2, 2008, the Board found that good or sufficient 
cause was shown under the provisions of 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c) for this appeal to be advanced on 
the Board's docket. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a left knee 
disability and for a left hip disability.  He testified that 
in service he experienced a burning and tingling feeling in 
the left hip and left knee.  He stated that he sought 
treatment and was told he had burst blood vessels in the 
groin area, that there was nothing they could do, and that it 
would get worse.  The veteran indicated that the symptoms he 
was feeling did get worse over the years and are the same 
problems he has today.  He stated that he had trouble 
balancing for a number of years because of the problems in 
his hip and knee and eventually fell and broke his hip and 
later had to have surgery around 2002. 

The service medical records are negative, but the National 
Personnel Records Center has indicated that most of the 
veteran's records were lost by a fire in 1973.  VA has a 
heightened obligation to assist the veteran in the 
development of his case, and to explain findings and 
conclusions, as well as carefully consider the benefit of the 
doubt rule when records in the possession of the government 
are presumed to have been destroyed.  See O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).

The veteran is competent to testify as to the experiences he 
had in service and the symptoms he has experienced since 
then, and there is no reason shown to doubt his credibility.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   Current 
VA medical records dated from 2005 to 2007 note the veteran's 
hip replacement and early degenerative changes in the left 
knee.  

Presuming what the veteran says happened in service and since 
is true, a medical opinion is necessary to determine whether 
there is any relationship between the in-service complaints 
and the current hip and knee disabilities.

The veteran stated that he has received treatment for his hip 
and knee at the VA medical centers in Nashville and 
Murfreesboro, Tennessee, for many years.  These facilities 
should be contacted to determine whether they have any 
records for the veteran any time from November 1946 to 
January 2005.

Accordingly, the case is REMANDED for the following action:

1.  Request medical records from the VA 
medical centers in Nashville and 
Murfreesboro, Tennessee, from November 
1946 to January 2005.  Indicate that a 
response is required.  Associate any 
obtained records with the claims file.

2.  Then, schedule the veteran for a VA 
orthopedic examination to obtain medical 
opinions on the following:

(a)  Whether it is at least as likely as 
not that the veteran's complaints in 
service, including any broken blood 
vessels in the groin, are related to any 
current left knee disability.  

(b)  Whether it is at least as likely as 
not that the veteran's complaints in 
service, including any broken blood 
vessels in the groin, contributed in any 
way to the veteran's balance problems and 
any current left hip disability. 

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated.  If any of the 
claims remain denied, the RO should issue 
a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



